Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for amendment  filed on 6/2/22, including claims 1-4 and 7 for consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over . Faurie et al (US 20160338095), henceforth, ‘095. )
A method comprising: 
(‘095: see claim 1,  A method, comprising: )
receiving, by a first wireless device from a second wireless device, at least one sidelink message comprising sidelink capability information associated with at least one of transmission or reception at the second wireless device;
(‘095: [0095] The process 900 may begin at step 1, where the first UE is configured for D2D transmissions. --- At step 6s, the first UE receives a resource allocation request (capability) from the second UE. [0041] The remote resource allocation capability may instruct or enable other UEs (Reads on second wireless device ) to request D2D (Device to device ) resources from the first UE. In some cases, the resource allocation configuration may include information  ( Reads on capability.of resource pool for sidelink  transmissions. [0060] At block 304, the first UE signals a resource allocation configuration  to other UEs. In some cases, a resource allocation configuration may indicate a remote resource allocation capability. The remote resource allocation capability may instruct or 
enable other UEs to request D2D resources from the first UE ( Reads on sidelink capability information associated with at least one of transmission or reception at the second wireless device;  [0065] the first UE can transmit a resource allocation configuration to indicate (reads on message). a remote sidelink resource allocation capability. )
 transmitting, by the first wireless device to a base station, at least one uplink radio resource control message comprising the sidelink capability information associated with at least one of transmission or reception at the second wireless device; 
(‘095:, [0095] At step 4, the first UE transmits sidelink UE information to the base station.--- At step 6s, the first UE receives a resource allocation request from the second UE. In some cases, the first UE may have entered the RRC_CONNECTED state in advance of receiving the resource allocation request. In some cases, the resource allocation request may trigger the first UE to transition into the RRC_CONNECTED state.)
receiving, by the first wireless device from the base station, configuration parameters for a transmission from sidelink communication between the first wireless device and to the second wireless device, wherein the configuration parameters for the transmission are based on the sidelink capability information associated with at least one of transmission or reception at the second wireless device; and
( ‘095: [0041] At block 204, the first UE signals a resource allocation configuration to other UEs. The resource allocation configuration may be determined by at least one of the base station and ---. In some cases, a resource allocation configuration may indicate a remote resource allocation capability. The remote resource allocation capability may instruct or enable other UEs to request D2D resources from the first UE. In some cases, the resource allocation configuration may include information of resource pool for sidelink transmissions. FIG. 4 and associated descriptions provide additional details according to an example implementation. [0095] At step 5, the first UE receives an RRC connection reconfiguration message from the base station. [0099] the base station may configure a transmission pool specific for sidelink transmissions between a first UE and other UEs connected to the first UE over a PC5 interface or a sidelink transmission link. In some cases, the first UE may be a relay UE and the other UEs are one or more remote UEs. The Configuration information of this pool may be communicated to the first UE in an RRCConnectionReconfiguration message or other RRC messages. The resources of a single pool may be shared between the first UEs and other UE(s) for their sidelink transmissions. )
 transmitting, by the first wireless device to the second wireless device and based on the configuration 
parameters, at least one transport block.  
(‘095: , [0049] description may be transmitted in a Master Information Block for Sidelink (MIB-SL) message, an extension of the MIB-SL, or a new message, e.g., a System Infomration Block1 (SIB1) like message for Sidelink.0060]  the resource allocation configuration may include information that describes the resource pool for sidelink transmissions. [0074] TRP for a time resource pattern (TRP). K.sub.TRP represents a number of allocated subframes within a configured number of subframes. [0128]  The selection of the TRP may take into account the scheduling timing of the downlink RLC PDUs over the Uu interface and the processing time of the relay UE, e.g., receiving and decoding downlink transport blocks and transmitting them over sidelink, for minimizing the latency at the relay UE.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘095. In view of GUO ( US 20200022089), henceforth, ‘089. And, further, in view of FEHRENBACH THOMAS et al (WO 20180202798 ), henceforth, ‘798.
For claim 2, 095 discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitations, which are disclosed by  ‘089, as follows:
receiving, by the first wireless device from the base station, a radio resource control information request message for the sidelink capability information associated with at least one of transmission or reception at the second wireless device,---.  
(‘089:. [0203] In some embodiments, a serving gNB can request a UE to report the CSI (channel state information) of one or more than one sidelinks to the gNB. The CSI of sidelink can be CQI, RI and/or PMI as described in embodiments in the present disclosure. The serving gNB can send a request to a first UE through higher layer signaling (for example RRC or MAC-CE message) and/or physical layer signaling (for example one DCI format) to request the first UE to report the sidelink CSI information of sidelink connection between the first UE and another UE.
It would have been obvious to a person of ordinary skill before the effective date of invention to have 
combined the limitation of ‘089 with those of ‘095 for the advantage of  power control of a sidelink .
 ‘095 in view of ’89 does not disclose following limitation, which is disclosed by ‘798, as follows: wherein 
the transmitting the at least one uplink radio resource control message is based on the radio resource control information request message.
(‘798:: page 58, lines 18-23, start operation to become a group relay and/or platoon manager after having sent a request to the base station to become a group/platoon manager wait for a RRC response message (e.g. RRC Reconfiguration message) to provide the configuration of sidelink operation (e.g. resources to transmit a sidelink synchronization signal, sidelink broadcast channel, sidelink discovery or V2V messages, sidelink shared channel)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitation of ‘798 with those of ‘095 in view of ‘089 for the advantage of  power control of a sidelink 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘095. In view of ‘089. And, further, in view of Wu et al (US 20200359445), henceforth, ‘445.
For claim 3, 095 discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitations, which are disclosed by  ‘445, as follows:
transmitting, by the first wireless device to the second wireless device, a sidelink information request message for the sidelink capability information, wherein the receiving the at least one sidelink message is based on the sidelink information request message.  
(‘445:. [0092]  the first UE 115-e may transmit a RRC message to the second UE 115-f, such as a connection request message (e.g. an RRC_SL_SETUP_REQ message) that may include a UE capability, --- The second UE 115-f may transmit a response RRC message to the first UE 115-e based on, for example, an evaluation of the connection request message received,)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitation of ‘445 with those of ‘095 in view of ‘089 for the advantage of  power control of a sidelink .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘095. In view of ‘089. And, further, in view of NGUYEN et al (US 20190159150), henceforth, ‘150.
For claim 4, 095 discloses all limitations of subject matter, as applied to preceding claim 1, with the 
exception of following limitations, which are disclosed by  ‘150, as follows:
wherein the sidelink capability information associated with at least one of transmission or reception at the second wireless device indicates at least one of:  whether a multiple carrier sidelink operation is supported; a sidelink radio access technology; an available band; whether an unlicensed spectrum is supported; or a supported modulation coding scheme (MCS).  
(‘150:. [0064]  0064] At block 415, the method may include determining a subset of synchronization carriers from the set of synchronization carriers based on identification of the one or more frequency carriers used to establish communication between the first UE and the one or more second UEs.. ,)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitation of ‘445 with those of ‘095 in view of ‘089 for the advantage of  power control of a sidelink.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘095. In view of ‘089. And, further, in view of Nam; et al (US 20190150164), henceforth, ‘164.
For claim 7, 095 discloses all limitations of subject matter, as applied to preceding claim 1, with the 
exception of following limitations, which are disclosed by  ‘164, as follows:
receiving, by the first wireless device from the second wireless device, a response to the at least one transport block. (‘164:. 0120] The first wireless device 305 may then transmit or receive redundancy versions of the transport block 340 based on the determined RV sequence. In the depicted example, the first wireless device 305 may transmit RVs of a transport block to the second wireless device 310. The second wireless  device 310  may provide feedback 345 in response to receiving the redundancy versions of 
the transport block at 340.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitation of ‘164 with those of ‘095 in view of ‘089 for the advantage of  power control of a sidelink

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claim 5;
wherein the at least one uplink radio resource control message comprises capability information associated with the second wireless device, and wherein the capability information associated with the second wireless device is different from capability information associated with the first wireless device.  
As recited by claim 6;
wherein the sidelink capability information associated with at least one of transmission or reception at the second wireless device comprises a synchronization reference source of the second wireless device, and wherein the configuration parameters for sidelink communication the transmission from the first wireless device and to the second wireless device are based on the sidelink capability information and the synchronization reference source. 
Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive, as follows:
Applicant’s argument
Applicant argues , “ The applied references do not disclose or suggest "receiving, by a first wireless device from a second wireless device, at least one sidelink message comprising sidelink capability information," as recited in claim 1. The Office Action cites ¶95 of Faurie which recites "[a]t step 6s, the first UE receives a resource allocation request from the second UE." However, the cited portions of Faurie do not describe or suggest that the "resource allocation request" comprises "sidelink capability information" of the second UE. 
The Office further cites Faurie 11 41, 60, and 65 which describe "remote resource allocation capability," and alleges that the "remote resource allocation capability" reads on the "sidelink capability information" as recited in claim 1. Even if such an interpretation is assumed to be true (which Applicant does not concede), Faurie does not describe that "remote resource allocation capability" is included in a "resource allocation request" (the alleged "at least one sidelink message"). Further, the "remote resource allocation capability" and the "at least one7 sidelink message" are sent by different devices. For example, while the "remote resource allocation capability" is sent by Faurie's "first UE" to the "second UE," the "resource allocation request" is sent by Faurie's "second UE" to the "first UE." Id. at   41, 60, 95, and FIG. 9. 
Examiner’s response	
In response, Examiner respectfully states that (‘095 clearly teaches the limitation in ¶[0095] The process 900 may begin at step 1, where the first UE is configured for D2D  (D2d is side link communication.) transmissions. --- At step 6s, the first UE receives a resource allocation request (capability) from the second UE (Reads clearly on limitation claimed.). [0041] The remote resource allocation capability may instruct or enable other UEs (Reads on second wireless device capability. ) to request D2D (Device to device ) resources from the first UE. In some cases, the resource allocation configuration may include information  ( Reads on capability.of resource pool for sidelink  transmissions. [0060] At block 304, the first UE signals a resource allocation configuration  to other UEs. In some cases, a resource allocation configuration may indicate a remote resource allocation capability. The remote resource allocation capability may instruct or enable other UEs to request D2D resources from the first UE ( Reads on sidelink capability is included in configurarion request.) information associated. 
Applicant’s argument
Applicant argues, “Faurie also does not describe "transmitting, by the first wireless device to a base station, at least one uplink radio resource control message comprising the sidelink capability information," as recited in claim 1. On the contrary, and as described above, the "remote resource allocation capability" is sent to the "second UE" and not to a base station. For example, Faurie does not describe that its "first UE" or the "second UE" sends the "remote resource allocation capability" (the alleged "sidelink capability information" of claim 1) to a base station. The Office also refers to "sidelink UE information" that is sent by Faurie's "first UE" to Faurie's base station. Id. at   95. However, Faurie does not describe or suggest that the "sidelink UE information" is "sidelink capability information" of Faurie's "second UE" or "sidelink UE information" of any other "UE" than the "UE" that is sending it (i.e., Faurie's "first UE")”
Examiner’s response
In response, Examiner  respectfully states that (‘095:, [0095] At step 4, the first UE transmits sidelink UE
 informatio to the base station.--- At step 6s, the first UE receives a resource allocation request from the 
second UE. 
In light of above explanation,  arguments by applicant are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170.  The examiner can normally be reached on telework.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor SriLakshmi can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR
 or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 
to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/              Primary Examiner, Art Unit 2647